DETAILED ACTION
This office action is in response to the application filed October 18, 2019 and the claims filed November 14, 2019 in which claims 1-11, 14, and 15 are presented for examination and claims 12 and 13 are canceled.  

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Priority
Applicant’s claim for the benefit of a prior-filed application under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, 365(c), or 386(c) is acknowledged. Applicant has not complied with one or more conditions for receiving the benefit of an earlier filing date under 35 U.S.C. 120, 121, 365(c), or 386(c) as follows:
The later-filed application must be an application for a patent for an invention which is also disclosed in the prior application (the parent or original nonprovisional application or provisional application). The disclosure of the invention in the parent application and in the later-filed application must be sufficient to comply with the Transco Products, Inc. v. Performance Contracting, Inc., 38 F.3d 551, 32 USPQ2d 1077 (Fed. Cir. 1994)
The disclosure of the prior-filed application, Application No. 15/702,592, fails to provide adequate support or enablement in the manner provided by 35 U.S.C. 112(a) or pre-AIA  35 U.S.C. 112, first paragraph for one or more claims of this application.  
Application 15/702,592 does not provide support for the “front bridge” claimed in the present application in claims 5, 11, and 15.

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the “front bridge” as recited in claims 5, 11, and 15 must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering 

Specification
The specification is objected to as failing to provide proper antecedent basis for the claimed subject matter.  See 37 CFR 1.75(d)(1) and MPEP § 608.01(o).  Correction of the following is required:  The specification should be amended to provide proper antecedent basis for all claim limitations including the “front bridge” as recited in claims 5, 11, and 15.  No new matter should be entered.

Claim Objections
Claim 6 is objected to because of the following minor informalities:  Line 2 of claim 6 recites the limitation “an inner edge.”  However, for purposes of proper antecedent basis, this limitation should be amended to recite “the inner edge.”  
Appropriate correction is required.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –




Claims 1-3, 8, and 14 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by USPN 1,590,843 Mahan.
Regarding claim 1, Mahan discloses a garment for use by a wearer having left and right shoulders (see Figs. 1-2; lines 15-73), the garment comprising:
a bottom portion (3) that includes first and second leg openings (annotated Figs. 1-2, see below), wherein the bottom portion includes a front part and a back part (annotated Figs. 1-2), 
first and second shoulder straps (7,8) that each have a front portion extending upwardly from the front part and a back portion extending upwardly from the back part, wherein the first and second shoulder straps each include a shoulder portion that connects the front portion to the back portion (annotated Figs. 1-2; lines 15-73), 
	wherein the back portion of the first shoulder strap includes an upper section and a lower section, wherein the lower section is wider than the upper section (annotated Figs. 1-2; lines 15-73), 
	wherein the back portion of the second shoulder strap includes an upper section and a lower section, wherein the lower section is wider than the upper section, and wherein at least a portion of the lower section of the first shoulder strap overlaps at least a portion of the lower section of the second shoulder strap to form an overlap section (annotated Figs. 1-2), 
	wherein the back portion of the first shoulder strap and the back portion of the second shoulder strap each include an inner edge (annotated Figs. 1-2; lines 15-73), wherein the inner edge of the back portion of the first shoulder strap is not secured to the lower section of the back portion of the second shoulder strap, and wherein the inner edge of the back portion of the second shoulder strap is not secured to the lower section of the back portion of the first shoulder strap, whereby the overlap section can be lowered such that the wearer can use a bathroom (annotated Figs. 1-2; lines 15-73; in view of the present disclosure, claim 1 is being interpreted as the first and second shoulder straps being “not secured” to each other along their lengths; the Examiner respectfully asserts that when interpreted in this manner, the claim is not indefinite even though in another sense all portions of the garment in an assembled configuration can be considered to be “secured” to all other portions of the garment or the garment would fall apart).

    PNG
    media_image1.png
    980
    716
    media_image1.png
    Greyscale

Regarding claim 2, Mahan further discloses a garment wherein the lower sections of the first and second shoulder straps are connected to the bottom portion along a common seam (annotated Figs. 1-2; lines 15-73).

Regarding claim 3, Mahan further discloses a garment wherein the lower sections of the first and second shoulder straps are not secured together (annotated Figs. 1-2; lines 15-73; inasmuch as currently claims first and second shoulder straps 7,8 are not secured together along their lengths to aid in donning and doffing the garment).

Regarding claim 8, Mahan further discloses a garment wherein the lower sections of the first and second shoulder straps become gradually wider closer to the bottom portion (annotated Figs. 1-2; lines 15-73).

Regarding claim 14, Mahan further discloses a garment wherein the overlap section includes an upper overlap point, and wherein the upper overlap point is positioned adjacent the wearer's lower back when the garment is worn (annotated Figs. 1-2; lines 15-73; inasmuch as currently claimed, the upper overlap point would be disposed over a wearer’s back adjacent to the wearer’s lower back; the Examiner respectfully notes that the term “adjacent” is very broad).

Claim 1 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by USPN 1,789,784 Sneider.
Regarding claim 1, Sneider discloses a garment for use by a wearer having left and right shoulders (see Figs. 1-3; pg. 1, lines 1-16), the garment comprising:
a bottom portion (3) that includes first and second leg openings (not shown), wherein the bottom portion includes a front part (see Fig. 1) and a back part (see Fig. 2), 
first and second shoulder straps (21) that each have a front portion extending upwardly from the front part (annotated Figs. 1-3, see below) and a back portion extending upwardly from the back part (annotated Figs. 1-3), wherein the first and second shoulder straps each include a shoulder portion that connects the front portion to the back portion (annotated Figs. 1-3), 
	wherein the back portion of the first shoulder strap includes an upper section and a lower section, wherein the lower section is wider than the upper section (annotated Figs. 1-3), 
	wherein the back portion of the second shoulder strap includes an upper section and a lower section, wherein the lower section is wider than the upper section (annotated Figs. 1-3), and wherein at least a portion of the lower section of the first shoulder strap overlaps at least a portion of the lower section of the second shoulder strap to form an overlap section (annotated Figs. 1-3), 
	wherein the back portion of the first shoulder strap and the back portion of the second shoulder strap each include an inner edge, wherein the inner edge of the back portion of the first shoulder strap is not secured to the lower section of the back portion of the second shoulder strap, and wherein the inner edge of the back portion of the second shoulder strap is not secured to the lower section of the back portion of the annotated Figs. 1-3; pg. 1, lines 1-16; in view of the present disclosure, claim 1 is being interpreted as the first and second shoulder straps being “not secured” to each other along their lengths; the Examiner respectfully asserts that when interpreted in this manner, the claim is not indefinite even though in another sense all portions of the garment in an assembled configuration can be considered to be “secured” to all other portions of the garment or the garment would fall apart).

    PNG
    media_image2.png
    1010
    987
    media_image2.png
    Greyscale

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 9 and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Mahan (as applied to claims 1, 2, and 8, above).
Regarding claim 9, Mahan further discloses a garment wherein the lower section of the back portion of the first shoulder strap includes an inner edge and an outer edge, wherein the inner edge forms an angle with the common seam similar to that depicted in the drawings of the present application (annotated Figs. 1-2; lines 15-73) and 
wherein the lower section of the back portion of the second shoulder strap includes an inner edge and an outer edge, wherein the inner edge forms an angle with the common seam similar to that depicted in the drawings of the present application (annotated Figs. 1-2; lines 15-73).
Mahan does not expressly disclose the angles being from between approximately 70 degree and approximately 75 degrees with the common seam.
	However, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to configure the angles to be between approximately 70 and 75 degrees in order to provide a balance between ease of see MPEP 2144.05).

	Regarding claim 10, Mahan discloses a garment as claimed above.
	Mahan does not expressly disclose a garment wherein the common seam has a length of between about 10 cm and about 20 cm.
	However, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to configure common seam to have a length of between about 10 cm and about 20 cm in optimizing the garment for a wearer whose physical dimensions would be suitable for a common seam of that length.  The Examiner further respectfully notes that it has been held that where the general conditions of a claim are disclosed in the prior art, discovering optimum or workable ranges involves only routine skill in the art (see MPEP 2144.05).

Claims 4-7, 11, and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Sneider (as applied to claim 1, above, regarding claims 4-7 and 15) in view of USPN 4,858,249 Stewart.
Regarding claim 4, Sneider discloses a garment as claimed in claim 1, above.

However, Stewart teaches a back bridge (22) for connecting the back portions of first (14) and second shoulder straps (16) to each other (see Figs. 1-2; col. 1, lines 43-55).
Therefore, It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the garment of Sneider to include a back bridge as taught by Stewart because Stewart teaches that this configuration is known in the art and beneficial for securing shoulder straps in place, preventing their lateral displacement and loss of garment support which can become a distracting nuisance particularly in work or social activities requiring continuous use of both hands (col. 1, lines 43-55; col. 2, lines 27-39).  

Regarding claim 5, Sneider discloses a garment as claimed in claim 1, above.
Sneider does not disclose a garment further comprising a front bridge connecting the front portion of the first shoulder strap to the front portion of the second shoulder strap.
However, Stewart teaches a front bridge (22) connecting front portions of first (14) and second shoulder straps (16) to each other (see Figs. 1-2; col. 1, lines 43-55).
Therefore, It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the garment of Sneider to include a front bridge as taught by Stewart because Stewart teaches that this configuration is col. 1, lines 43-55; col. 2, lines 27-39).  
The Examiner respectfully notes that the limitation “such that when the wearer lowers the overlap section to use the bathroom the first and second shoulder straps are not removed from the left and right shoulders” is functional and does not positively recite a structural limitation but instead requires the ability to so perform and/or function.  As Sneider coupled with Stewart teach the structure of the garment as claimed, there would be a reasonable expectation for the garment to perform such function.

Regarding claim 6, the modified invention of Sneider (i.e. Sneider in view of Stewart, as detailed above) further teaches a garment wherein the back portion of the first shoulder strap and the back portion of the second shoulder strap each include an inner edge, wherein the back bridge includes a lower edge, and wherein the inner edge of the back portion of the first shoulder strap, the lower edge of the back bridge and the inner edge of the back portion of the second shoulder strap form a criss-cross open edge (annotated Figs. 1-3 of Sneider; the Examiner has annotated Fig. 2 of Sneider to depict how a back bridge as taught by Stewart might attach to the garment, resulting in a criss-cross open edge).

Regarding claim 7, the modified invention of Sneider (i.e. Sneider in view of Stewart, as detailed above) further teaches a garment wherein the criss-cross open annotated Figs. 1-3 of Sneider; the bottom of shoulder straps 21 of Sneider, which comprise a portion of the the criss-cross open edge terminate each terminate at the end of seam below button holes 13 as depicted in Fig. 2 when buttons 24 are inserted into button holes 13; pg. 1, line 89 – pg. 2, line 8).

Regarding claim 11, Sneider discloses a garment (see Figs. 1-3; pg. 1, lines 1-16) comprising:  
a bottom portion (3) that includes first and second leg openings, wherein the bottom portion includes a front part (see Fig. 1) and a back part (see Fig. 2), 
first and second shoulder straps (21) that each have a front portion extending upwardly from the front part and a back portion extending upwardly from the back part, wherein the first and second shoulder straps each include a shoulder portion that connects the front portion to the back portion (annotated Figs. 1-3), 
	wherein the back portion of the first shoulder strap includes an upper section and a lower section, wherein the lower section is wider than the upper section (annotated Figs. 1-3),Preliminary Amendment4 Atty. Docket No. 76969-5056 
	Customer No. 245746750 1754vwherein the back portion of the second shoulder strap includes an upper section and a lower section, wherein the lower section is wider than the upper section (annotated Figs. 1-3), 
annotated Figs. 1-3), wherein the back portion of the first shoulder strap and the back portion of the second shoulder strap each include an inner edge, wherein the inner edge of the back portion of the first shoulder strap is not secured to the lower section of the back portion of the second shoulder strap, and wherein the inner edge of the back portion of the second shoulder strap is not secured to the lower section of the back portion of the first shoulder strap (see Figs. 1-3; pg. 1, lines 1-16; in view of the present disclosure, claim 11 is being interpreted as the first and second shoulder straps being “not secured” to each other along their lengths; the Examiner respectfully asserts that when interpreted in this manner, the claim is not indefinite even though in another sense all portions of the garment in an assembled configuration can be considered to be “secured” to all other portions of the garment or the garment would fall apart), whereby the overlap section can be lowered such that the wearer can use a bathroom (pg. 1, lines 1-16), 
Sneider does not disclose a garment further comprising a front bridge connecting the front portion of the first shoulder strap to the front portion of the second shoulder strap.
However, Stewart teaches a front bridge (22) connecting front portions of first (14) and second shoulder straps (16) to each other (see Figs. 1-2; col. 1, lines 43-55).
Therefore, It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the garment of Sneider to include col. 1, lines 43-55; col. 2, lines 27-39).  

Regarding claim 15, the modified invention of Sneider (i.e. Sneider in view of Stewart, as detailed above) further teaches a garment wherein the overlap section includes an upper overlap point (annotated Figs. 1-3 of Sneider), and wherein the upper overlap point is positioned adjacent the wearer's lower back when the garment is worn (the Examiner respectfully notes that the term “adjacent” is very broad), and wherein the front bridge is positioned adjacent the wearer's chest when the garment is worn (annotated Figs. 1-3 of Sneider).

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-4, 6-10, and 14 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-10 and 12 of U.S. Patent No. . Although the claims at issue are not identical, they are not patentably distinct from each other because they claim substantially the same garment structure as that of the current claims (see chart below for correlation between the two sets of claims).

PRESENT APPLICATION
USPN 10,448,683
CLAIMS
1, 3, 4, 6, 7 
1

2
2

6
3

7
4

8
5

9
6

10
7

1-4, 6, 7
8

7
9

9
10

14
12


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GRIFFIN HALL whose telephone number is (571)270-0546.  The examiner can normally be reached on Monday - Friday, 9:00 am - 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alissa Tompkins can be reached on (571) 272-3425.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/F Griffin Hall/Examiner, Art Unit 3732